[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S APPLICATION TO STAY ORDER FOR ACCOUNTING
By Memorandum of Decision dated June 24, 1999 judgment entered in favor of the Plaintiffs' William Gelinas and American Heritage Agency, Inc. against the one remaining defendant Rita Gelinas including damages which would be determined at a hearing following this court's ordered accounting. The defendant has sought to Stay the ordered accounting pending her appeal taken pursuant to CGS
It should be noted that Section 52-477 of the Connecticut CT Page 11448 General Statutes addresses injunctive relief. The Application to Stay Order for Accounting deals solely with the court's ordered accounting which this court has determined is a necessary prerequisite to its decision as to damages. This matter did not proceed as a bifurcated trial. All issues raised in the pleadings were to be dealt with by the trial court and addressed fully in its final decision which would include damages.
The court views the defendant's application for Stay of Accounting as an attempt to delay this court's issuance of a final decision which encompasses damages. Accordingly the defendant's Application to Stay Order of Accounting Pending Appeal per C.G.S. Sec. 52-477 is denied.
Hennessey, J.